Order filed May 13, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00725-CR
                                   ____________

                   EX PARTE BRENT JUSTICE, Appellant


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1385768

                                    ORDER

      This appeal arises from an order denying appellant’s application for a pre-trial
writ of habeas corpus. On February 29, 2016, an appeal from appellant’s conviction
in this trial court cause number was assigned to this court (Appeal Number 14-16-
00153-CR). Thus it appears that appellant’s habeas claim is moot.

      Accordingly, the Harris County District Clerk is directed to file a
supplemental clerk’s record in this appeal on or before May 23, 2016, containing the
judgment of conviction entered in Brent Justice v. The State of Texas (176th District
Court, Harris County, Trial Court Cause No. 1385768).



                                PER CURIAM